Citation Nr: 1143695	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  02-14 657	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a total rating based upon individual unemployability as a result of service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1990 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on December 31, 2008, which vacated a June 2008 Board decision and remanded the case for additional development.  The Court previously vacated Board decisions as to this issue in February 2004 and June 2006.  The June 2006 Court order, however, dismissed the appeal as to the Board's August 2005 denial of increased rating claims for left leg compartment syndrome, sickle cell anemia, and residuals of a cholecystectomy.  The issue remaining on appeal initially arose from a June 2002 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded by the Board for additional development in October 2009.  The requested development at that time has been substantially completed.

The Board notes the Court has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court in that case declined, however, to decide whether in cases involving a claim for an increased disability rating an issue of a TDIU would be inextricably intertwined with any determination regarding the proper schedular rating of the underlying disability or disabilities.  In this case, the assigned schedular ratings for the Veteran's underlying service-connected disabilities were addressed in the now final August 2005 Board decision and there is no subsequent claim nor evidence that may be reasonably construed as a claim for an increased schedular or extraschedular rating for a service-connected disability.  Although the Veteran submitted a VA Form 21-8940 in September 2010 in which he stated he was prevented from securing or following any substantially gainful occupation as a result of his service-connected sickle cell anemia and left leg compartment syndrome, this statement is more properly construed as a reiteration of his existing TDIU claim.  There is no unadjudicated claim for an increased or higher service-connected disability rating.  The Board finds the present appeal is more appropriately addressed as a separate claim for a TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters dated in April 2002, June 2004, and August 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided by VA correspondence dated in November 2006 and August 2010.  The issue on appeal was also readjudicated in an April 2011 supplemental statement of the case.  The notice requirements have been met and all identified and authorized records relevant to the matter on appeal have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, VA vocational rehabilitation records, private treatment records, Social Security Administration (SSA) records, and the Veteran's statements in support of his claim.  In a June 2004 statement the Veteran reported he only received VA medical treatment and in June 2009 he reported he had no additional evidence to submit in support of his claim.

Although the Veteran submitted a VA Form 21-4142 in September 2010 in which he identified specific dates of VA treatment, noted as for shots, having blood drawn, and a physical examination, on August 25, 2010, and September 3, 2010, VA treatment records obtained on April 27, 2011, do not include reports generated on these specific dates.  A September 2010 VA examination report, however, indicates that current blood testing was normal and that the Veteran had visited the Jesse Brown VA Medical Center on September 3, 2010, apparently for preliminary studies in association with that examination.  There is no indication that any addition records pertinent to the present appeal actually exist.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

TDIU
Laws and Regulations

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2011).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. §§ 3.102, 4.3 (2011).

Factual Background and Analysis

In this case, VA records show that service connection is established for left leg compartment syndrome (30 percent), sickle cell anemia (30 percent), and status post cholecystectomy (10 percent).  A combined 60 percent rating has been in effect since January 6, 1995.  

In statements in support of his claim the Veteran asserted that he was prevented from securing or following any substantially gainful occupation as a result of his service-connected sickle cell anemia and left leg compartment syndrome.  On a VA Form 21-8940 application for TDIU benefits received by VA in February 2002 the Veteran reported that he did not leave his last period of employment due to disability, that he did not receive or expect to receive disability retirement benefits or worker's compensation benefits, and that he last worked full-time in 1992 as a food service specialist.  He also stated that he had completed two years of college education including from January 1994 to April 1995.  In an April 1996 application, however, he reported that he had last worked full-time in December 1995.  In his May 2009 VA Form 21-8940 he reported he had last worked in February 1992 as a cook and had received training as a drug counselor from 1995 to 1997.  In a September 2010 VA Form 21-8940 he reported he had been in vocational rehabilitation training in April 1994.  Additional information of record indicates employment experience including work as a postal clerk, chipman, kiln operator, stock person, laborer, messenger, and busboy. 

Service treatment records show the Veteran sustained a sickle cell crisis in September 1990 with secondary diagnoses including symptomatic cholelithiasis.  A cholecystectomy was performed in October 1990.  A medical board found the Veteran was unfit for retention.  

VA records show the Veteran underwent a left leg anterior and lateral compartment fasciotomy in February 1993.  The hospital report noted there were signs of deep peroneal nerve injury and that the function of his left anterior compartment was nil.  VA examination in October 1993 noted a 14 inch scar along the lateral aspect of the left leg with atrophy.  The diagnoses included left foot drop secondary to anterior compartment syndrome.  

A December 1993 private medical report noted the Veteran had atrophy of the muscles in his left leg and limited voluntary motion of his ankle with left leg muscle measurements of 30 centimeters (cm) compared to 34 cm on the right.  He was not able to perform dorsal flexion of his foot and he limped when he walked.  It was noted he used special braces to stabilize his foot to prevent falls and that while wearing his brace he was able to walk a block and a half without pain, climb a few steps, and stand for five to ten minutes.  The diagnoses included sickle cell trait by history, but noted there had been no sickle cell crisis.  

A March 1994 VA medical statement noted the Veteran had a history of Hemoglobin sickle cell disease and had developed blood clots in the left leg with a compartment syndrome in February 1993.  It was further noted that since then he had an irreversible left foot drop that impeded his ability to walk and required that he wear a prosthesis.  

A September 1994 SSA decision found the Veteran had a disability under SSA regulations and noted that evidence revealed continuing left leg atrophy requiring leg braces for stabilization and an inability to stand and/or ambulate sufficient to accommodate the minimal demands of even sedentary work.  It was further noted that he could not perform his past relevant work and did not have transferable skills to perform other work within his residual functional capacity, but it was suggested that his case be reviewed in one and a half to two years to determine medical improvement and possible recovery of the capacity for substantial gainful activity.  

VA Vocational Rehabilitation correspondence dated in August 1997 notified the Veteran that his vocational rehabilitation program had been discontinued based upon the fact that he had not been in training since October 1996 and had failed to contact the office as requested.  Previous reports show the Veteran's employment goal to become a teacher was found to be feasible.  Subsequent records show his case remained in discontinued status after he submitted an application and failed to report for a scheduled orientation session.  

VA examination in August 1999 found the Veteran had a residual left foot drop related to his left leg compartment syndrome.  It was noted his foot drop may interfere with his ability to obtain certain types of employment such as employment requiring heavy physical work, but that minor physical work and employment not requiring prolonged walking should be okay.  

VA treatment records dated from January 2000 to May 2001 show the Veteran received treatment primarily for a nonservice-connected psychiatric disability.  In March 2001, he was seen in the General Medicine Clinic for the purpose of establishing care.  He did not have any complaints.  It was noted that he had a history of lower left extremity compartment syndrome, questionably secondary to a blood clot following surgery in 1993.  The examiner noted there was no lower extremity edema, except for baseline left ankle swelling since the surgery.  Good functional capacity was noted.  Examination revealed a well-healed, long surgical scar on his left lower extremity.  There was no lower extremity edema.  A neurologic evaluation was non-focal.   Hemoglobin electrophoresis was positive for sickle cell.  The relevant assessments included hemoglobin sickle cell, stable, not in crisis, and a history of compartment syndrome, with no recurrence of the blot clot by report.  

On VA examination in April 2002 the Veteran complained of intermittent aching of the left leg with cold or rainy weather.  He denied further episodes of compartment syndrome.  He stated he was able to walk two blocks with pain before having to stop.  He reported that he was currently unemployed and that he used his left ankle orthotic only four times per month.  He reported he had no further episodes of sickle cell crisis and that he was managed on folate therapy.  He complained of intermittent episodes of gassy abdominal pain with intermittent feelings of bloating, but denied nausea, vomiting, diarrhea, melena, bright red blood per rectum, or other abdominal pain.  There was no change in the color of his skin or eyes.  The examiner reported that the Veteran's claims file was reviewed prior to the examination and noted that in service the Veteran had developed sickle cell anemia and a sickle cell crisis.  A liver spleen scan performed at the time had revealed a splenic infarct which was felt to be due to the underlying sickle cell disease.  The examiner also noted that during service he underwent a cholecystectomy and that after service in February 1993 he underwent an anterior tibial and lateral tibial compartment fasciotomy.  A left foot drop subsequently developed which had required the use of a left ankle/foot orthotic.  

On physical examination the Veteran was well-developed and well-nourished.  There was a 15.5 cm scar on the right upper quadrant of his abdomen, consistent with the previous cholecystectomy.  The examiner noted it was clean, dry, and intact, without erythema or tenderness to palpation.  The abdomen was soft, non-tender, and non-distended with positive bowel sounds and no appreciable hepatosplenomegaly.  There was a 28.5 cm scar on the left lateral lower leg, which was clean, dry, and intact, without erythema or tenderness to palpation.  When compared to the right leg there was clear evidence of muscle atrophy underlying the lateral compartment of the left lower leg.  Examination of the feet revealed 5/5 motor strength and plantar flexion, bilaterally, but revealed 4-/5 left dorsiflexion compared to 5/5 right dorsiflexion. 

The examiner found the Veteran had not had any acute flares of sickle cell disease since the initial one in 1990 and that he had no residuals from his cholecystectomy.  With respect to the left lower extremity, the examiner reported that with the exception of weakness involving dorsiflexion the Veteran had had no recurrent problems with his left anterior and lateral compartment leg syndrome since the fasciotomy.  The examiner noted, however, that weakness in dorsiflexion required the intermittent use of a left ankle/foot orthotic.  The examiner further noted that, although he could not perform work requiring heavy lifting more than 20 pounds or flying in an airplane, the Veteran could perform desk-type work so he was not unemployable.  

An April 2002 VA Social and Industrial Survey noted the Veteran was casually dressed, well-groomed, and appeared to be well-nourished.  A history of sickle cell disease, left leg surgery, and gall bladder surgery was noted.  It was also noted that he received SSA benefits and that he was not interested in any further questions about his finances.  The Veteran reported that he did nothing all day long.  The interviewer's assessment was that the interview had primarily involved a hostile presentation with the Veteran merely answering questions yes or no without elaboration.  There was poverty of thought and very little eye contact.  The interviewer stated that the Veteran was probably a bit paranoid, as he reacted strongly to any questions related to his finances.  

Subsequent VA treatment records include medical complaints primarily unrelated to the Veteran's service-connected disabilities.  Records dated in August 2003 and December 2004 noted a history of sickle cell disease with no current complaints.  A November 2006 report, however, noted the Veteran complained of occasional leg swelling and discomfort.  The examiner noted suspected venous insufficiency, but that objective examination was negative for swelling.  A February 2009 report noted the Veteran had a severe mental/psychiatric disability.  A July 2009 report indicates a VA staff psychiatrist was supportive of the Veteran's efforts in looking for housing and getting a rating of unemployability, but no additional pertinent information was provided.  

A September 2010 VA examination report noted the Veteran's claims file had been reviewed and the evidence of record was summarized.  The examiner noted the Veteran complained of active pain three to four times per month, described as a sharp pain of one day's duration.  He described his pain as seven on a ten point scale.  It was noted he took no pain medication, did not wear a brace, and that he did not work.  His daily activity was not restricted.  An examination revealed some swelling in the left ankle, but no warmth or tenderness.  There was some degree of deformity of the left ankle.  Plantar flexion was from 0 to 30 degrees with pain and stiffness at 30 degrees.  Dorsiflexion was from 0 to 15 degrees with stiffness at 15 degrees.  There was stiffness on eversion at 10 degrees and on inversion at 20 degrees.  There was no additional functional impairment due to pain, pain on repeated use, weakness, fatigue, lack of endurance, incoordination, or flare-up.  His appetite was good with no nausea or vomiting.  His weight was 160 pounds and stable.  Bowel movements were normal.  There was a 17 cm by 3 cm linear surgical scar on the right upper quadrant without pain or tenderness to the scar.  The scar was stable with no elevation or depression, no adherence to underlying tissue, and normal skin texture.  The scar was superficial and not deep.  There was no edema, inflammation, or keloid formation.  The color of the scar was normal.  There was no induration or inflexibility in the area of the skin and no limitation of motion or function caused by the scar.

The examiner noted that on peripheral nerves evaluation there was tingling and numbness in the left leg with weakness, but that the Veteran possessed an ability to walk several miles and run to catch a bus.  There was no evidence of falls or instability.  Examination of the muscle revealed slight atrophy.  Strength was 4/5, reflexes were present, joint movements were normal, sensation to pinprick and light touch were intact, and vibratory sense was intact.  There was no evidence of ulcers, atrophic changes, of fissures.  There were no contracted digits or hammertoes.  It was also noted that there had been no episodes of crisis of sickle cell disease, no fatigability or weakness, no headaches, no history of infections, no shortness or breath, no chest pain, no history of frequent transfusions, phlebotomy, or bone marrow transplant, and no symptoms of other end organ pathology.  The examiner concluded that sickle cell disease was in remission.  The diagnoses included cholecystectomy with a residual right upper quadrant scar, but no disability or liver disease, sickle cell disease which was inactive and not disabling with no anemia and normal red blood cells and hemoglobin, and left ankle sprain and anterior tibial neuropathy with disabilities of mild severity.  

The examiner stated that there were no incapacitating episodes or radiation of pain and no neurologic findings or effect on usual occupation or daily activities.  There were no neoplasms, subluxations, instability, or bowel or bladder complaints.  It was noted that service-related disabilities of mild left ankle sprain and anterior tibial neuropathy prevented the Veteran from engaging in substantial gainful employment requiring climbing stairs or walking more than 10 minutes.  The impact of his service-connected disabilities on his employability status, however, was found not to be severe.  The examiner stated that there was very little impact of the Veteran's service-connected disabilities on his ability to get employment and that essentially there was no limitation on employment.  The Veteran was found to be fully able to perform desk-type work.  

Based upon the evidence of record, the Board finds the Veteran is not demonstrated to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  There is no factually ascertainable evidence of any manifest period of unemployability during the course of this appeal.  The opinions of the April 2002 and September 2010 VA examiners in this case are persuasive.  These opinions are shown to have been provided based upon substantial review of the evidence of record and thorough examinations of the Veteran.  

Records show service connection is established for left leg compartment syndrome (30 percent), sickle cell anemia (30 percent), and status post cholecystectomy (10 percent).  A combined 60 percent rating has been in effect over the course of this appeal.  The assigned ratings for the service-connected disabilities were established by decisions which have become final and there is no indication of any claimed or actually manifest increase in these disabilities.  The Board notes that the Veteran's service-connected disabilities are shown to have resulted from common etiology or a single accident associated with his sickle cell crisis during active service; therefore, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  Thus, the determinative issue for appellate consideration is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits an individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Board notes that the Veteran's VA vocational rehabilitation folder has been obtained and that those records reflect his past participation in a vocational rehabilitation program.  His vocational rehabilitation training is shown to have been discontinued since 1996.  The Board finds that the evidence maintained in his VA vocational rehabilitation folder does not show that the Veteran's service-connected disabilities preclude him from obtaining or retaining substantially gainful employment.  In fact, records indicate his employment goal for education to obtain a position in teaching was believed to have been feasible.

The Veteran also contends that his unemployability as a result of service-connected disabilities is shown by his having been found to be unemployable due to sickle cell anemia by SSA.  The Board notes, however, that while a finding of unemployability by SSA is relevant evidence which must be weighed and evaluated, it is not dispositive of the issue.  The Court has held that each agency has its own law and regulations to consider in making such a determination; and, as such, a finding of unemployability by the SSA is not binding on the VA.  See Faust v. West, 13 Vet. App. 342, 356 (2000).  

Although the Veteran contends that he cannot work as a result of his service-connected disabilities, his assertions as to this matter during the course of this appeal are not supported by the evidence of record.  The Court has held that symptomatology of a disorder that is observable and identifiable by lay people, which in that case involved a varicose veins disorder, represented competent evidence.  See Barr, 21 Vet. App. 303.  The Veteran's service-connected disabilities involve complex medical issues.  The Board finds that the persuasive evidence in this case includes VA medical opinions supporting the Veteran's assertions that he is prevented from engaging in any occupation requiring strenuous physical exertion as a result of his service-connected disabilities, but which is in contradiction to his claim that he is precluded from obtaining or retaining other substantially gainful employment.  The opinions of the April 2002 and September 2010 VA examiners as to the Veteran's occupational impairment are consistent with each other and are shown to be well supported by the objective medical evidence of record.  The Board also notes that the record show a nonservice-connected disability that is severe.  Therefore, the issue as to his ability to obtain or retain substantially gainful employment is considered to be a matter involving medical complexity for which lay evidence may not be accepted as competent.  

The Board further finds that the persuasive and competent evidence in this case does not show the Veteran is unable to follow a substantially gainful occupation by reason of service-connected disabilities such that the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b).  Nor is the overall evidence of record indicative of a marked interference with employment due to a service-connected disability such that a referral by the RO under 38 C.F.R. § 3.321 was warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


